     Case 5:20-cv-01796-SVW-AFM Document 71 Filed 11/02/20 Page 1 of 6 Page ID #:647



 1     Fazil A. Munir, Esq. (Bar # 277108)
 2     Diana Renteria, Esq. (Bar # 192009)
       Andrew Price, Esq. (Pro Hac Vice)
 3
       LAW OFFICES OF FAZIL A. MUNIR, ESQ.
 4     4000 MacArthur Blvd.,
       East Tower, Suite #600
 5
       Newport Beach, CA 92660
 6     Telephone: (949) 636-6994
 7
       Facsimile: (714) 276-6437
       fazil@autismlaws.com
 8     diana@autismlaws.com
 9     Andrew@autismlaws.com
10     Deborah S. Reisdorph, Esq. (Bar # 164066)
11
       SKANADORE REISDORPH LAW OFFICE
       16541 Gothard St, #208
12     Huntington Beach, CA 92647
13     Telephone: (714) 375-1529
       Deborah@ladylawca.com
14

15
       Attorneys for Plaintiffs

16                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
17

18     DANIELLE HOWARD             )                  CASE NO. 5:20-cv-01796-SVW-AFM
19
       MARTINEZ, et al.,           )
                                   )                  JUDGE: The Honorable Steven V. Wilson
20                     Plaintiffs, )
21     v.                          )                  OPPOSITION TO NOTICE OF RELATED
                                   )                  CASE FILED BY DEFENDANT
22
       GAVIN NEWSOM, et al.,       )                  ETIWANDA UNIFIED SCHOOL
23                                 )                  DISTRICT
                     Defendants. )
24

25      PLAINTIFFS’ OPPOSITION TO NOTICE OF RELATED CASE FILED
26
           BY DEFENDANT ETIWANDA UNIFIED SCHOOL DISTRICT

27

28                                                     1
                MARTINEZ, et al. v. NEWSOM, et al., Plaintiffs’ Opposition to Notice of Related Case
     Case 5:20-cv-01796-SVW-AFM Document 71 Filed 11/02/20 Page 2 of 6 Page ID #:648



 1           COME NOW Plaintiffs, pursuant to Local Rule 83-1.3.1, which requires
 2
       any party objecting to a Notice of Related Case to state their opposition within
 3

 4     five days of the filing of said notice. This matter was apparently transferred prior
 5
       to the expiration of five days from the Honorable Dolly M. Gee to the Honorable
 6

 7
       Stephen V. Wilson in response to Defendant Etiwanda’s Notice.                                    Plaintiffs

 8     nevertheless hereby timely note their opposition to the Notice of Related Case as
 9
       it fails to comply with the requirements of Local Rule 82-1.3.1 to provide a brief
10

11     factual statement of the similarities between this case and Matthew Brach, et al. v
12
       Gavin Newsom, et al., USDC Case No. 2:20-cv-06472-SVW-AFW (2020), and it
13

14
       presents an incorrect comparison of the current case and Brach.

15           The Defendant apparently filed its Notice of Related Case to this Court
16
       because it intends to argue that Brach justifies dismissal of the present action, and
17

18     filing a Notice of Related Case seems to have been an attempt to get the Court to
19
       pre-judge that issue and adopt Defendant’s position that this case and Brach are
20

21
       legally similar before even reviewing their upcoming motion to dismiss. In fact,

22     the Defendant’s Notice states that this case and Brach “arise from the same or
23
       closely related transaction, happening or event” and “calls for determination of
24

25     the same or substantially related or similar questions of law or fact.” To be clear,
26

27

28                                                      2
                 MARTINEZ, et al. v. NEWSOM, et al., Plaintiffs’ Opposition to Notice of Related Case
     Case 5:20-cv-01796-SVW-AFM Document 71 Filed 11/02/20 Page 3 of 6 Page ID #:649



 1     however, Brach and the present matter do not address similar issues or arise from
 2
       similar facts and do not involve similar legal principles:
 3

 4           (1) Brach involved an attempt to reopen the California schools, this
 5
             case is not asking the Court to open any school;
 6

 7
             (2) Brach was a direct challenge to the police powers of the

 8           Governor, alleging scientific disagreement with the Governor’s
 9
             executive orders regarding the dangers of Covid. The present case
10

11           accepts the Governor’s conclusions about Covid and does not
12
             challenge his exercise of police powers to order schools to close;
13

14
             instead, the present case challenges the Districts’ failure to comply

15           with Federal and state law in their implementation of distance
16
             learning, something the Governor even required in his executive
17

18           order, though the Governor subsequently failed to ensure that they
19
             were complying.
20

21
             (3) This case separately challenges the failure of the Superintendent

22           of Schools, the California School Board and others to issue proper
23
             and required guidance ensuring that the IDEA and California law
24

25           SB98 were complied with as students with disabilities engage in
26
             distance learning. This case further challenges the failure of each
27

28                                                      3
                 MARTINEZ, et al. v. NEWSOM, et al., Plaintiffs’ Opposition to Notice of Related Case
     Case 5:20-cv-01796-SVW-AFM Document 71 Filed 11/02/20 Page 4 of 6 Page ID #:650



 1           named District – every District in California – to comply with
 2
             Federal and state law in their implementation of distance learning.
 3

 4           This was not at issue in Brach.
 5
             (4) This case is filed as a class action and the Plaintiffs will seek
 6

 7
             class certification as soon as possible. As this Court specifically

 8           noted repeatedly in Brach, the plaintiffs in Brach had not brought a
 9
             class action and therefore were subject to certain exhaustion
10

11           requirements not required of class actions.
12
             (5) Because this case involves issues in the implementation of
13

14
             distance learning (which Brach did not raise) whereas Brach dealt

15           with whether or not closing the schools was proper (which is not at
16
             issue here), this case also falls under other considerations not
17

18           relevant to Brach such as California law SB98, which imposed
19
             requirements on the Districts and on the Superintendent which they
20

21
             have not met, such as requiring Districts to examine students

22           situations and provide accommodations for their disabilities.
23
       Thus, these cases are not “related” in the sense that Local Rule 83-1.3.1
24

25     contemplates as they do not arise from the same actions or involve similar legal
26
       principles or events. Had the Defendant provided the “brief factual statement”
27

28                                                     4
                MARTINEZ, et al. v. NEWSOM, et al., Plaintiffs’ Opposition to Notice of Related Case
     Case 5:20-cv-01796-SVW-AFM Document 71 Filed 11/02/20 Page 5 of 6 Page ID #:651



 1     required of Local Rule 83-1.3.1 in its Notice, this might have been apparent, but it
 2
       provided only a barebones assertion that these cases are related without pointing
 3

 4     out that the two cases address fundamentally different allegations of legal error,
 5
       arise from a completely different set of facts, and will be decided under a
 6

 7
       completely different set of legal principles. For these reasons, the Plaintiffs

 8     herein object to the Notice of Related Case.
 9

10
       DATED: November 2, 2020
11
                                              Respectfully submitted,
12

13

14

15

16

17
                                              BY: __________________________
18                                            Fazil A. Munir, Esq. (Bar # 277108)
19
                                              Diana Renteria, Esq. (Bar # 192009)
                                              Andrew Price, Esq. (Pro Hac Vice)
20

21                                            4000 MacArthur Blvd.,
                                              East Tower, Suite #600
22
                                              Newport Beach, CA 92660
23                                            Telephone: (949) 636-6994
                                              Facsimile: (714) 276-6437
24

25                                            Email: fazil@autismlaws.com
26
                                              Email: Sheila@autismlaws.com
                                              Email: Andrew@autismlaws.com
27

28                                                      5
                 MARTINEZ, et al. v. NEWSOM, et al., Plaintiffs’ Opposition to Notice of Related Case
     Case 5:20-cv-01796-SVW-AFM Document 71 Filed 11/02/20 Page 6 of 6 Page ID #:652



 1

 2                                           Deborah S. Reisdorph, Esq. (Bar # 164066)
                                             SKANADORE REISDORPH LAW OFFICE
 3
                                             16541 Gothard St, #208
 4                                           Huntington Beach, CA 92647
                                             Telephone: (714) 375-1529
 5

 6                                           Email: Deborah@ladylawca.com
 7
                                             Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     6
                MARTINEZ, et al. v. NEWSOM, et al., Plaintiffs’ Opposition to Notice of Related Case
